Citation Nr: 1814483	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for foot blisters.

5.  Entitlement to service connection for a gastrointestinal disability, to include ulcers and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A notice of disagreement was received in April 2012, a statement of the case was issued in March 2014, and a substantive appeal was received in March 2014.

In April 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for hypertension, a heart condition, foot blisters, and a gastrointestinal condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The probative medical evidence of record does not show that the Veteran's bilateral hearing loss is the result of any event, injury, or disease in military service, to include exposure to military noise.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter that was sent to the Veteran in September 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.  The Board notes that the vast majority of the Veteran's service treatment records are unavailable.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

With respect to the bilateral hearing loss issue, the Board notes that the Veteran has not indicated that he ever complained of, or was treated for, hearing loss in service.  The Board notes, however, that the Veteran served in combat and that the Board has accepted his reports of in-service noise exposure as credible and consistent with the circumstances of his service.  Therefore, the Board notes that the absence of the complete service treatment records does not prejudice his case.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran has claimed entitlement to service connection for bilateral hearing loss that he contends is due to noise exposure he suffered while serving in the infantry in combat.  The Veteran testified that he was exposed to constant loud noise in Vietnam.  (See Board hearing transcript, pages 11-12.)  His exposure to acoustic trauma is thus established.   (See service personnel records.)  The fact that he has a current hearing loss disability is also established.  (See January 2012 VA hearing loss and tinnitus examination report.)  The remaining element is nexus.  

The record contains two opinions from a VA audiologist and one from the Veteran's private audiologist.

The January 2012 VA audiologist's opinion states that the Veteran's hearing loss is not at least as likely as not caused by or a result of service.  The examiner noted review of the record, and the examiner had interviewed and physically examined the Veteran a few days earlier.  She noted that the Veteran's audiometric data was within normal limits on entrance into service and that no audiometric data was recorded on separation.  The record reflects that the Veteran did not report hearing loss at that time.  She noted that the Veteran reported that his hearing loss had a recent onset within the past couple of years.  He had a history of occupational noise exposure as a mechanic for 40 years and as a truck driver for 10 years.  Hearing protection is not worn as a mechanic and high impact noise is very common in daily work in that profession.

The same VA examiner offered an addendum opinion in January 2014.  She noted that the Veteran's 40 years of civilian work involved more consistent noise exposure than his two years of military service and would involve more acoustic damage.  She noted that, in most cases, veterans return from combat with normal hearing thresholds, and that the clinic sees this on a daily basis.  Therefore, being in combat does not always result in acoustic damage.  She also cited an Institute of Medicine (IOM) study that concluded there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to the noise exposure if hearing was normal immediately following the exposure.  Specifically, the IOM (2006) "Noise and Military Service: Implications for Hearing Loss and Tinnitus" states: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

The Board finds these opinions to be highly probative, as they were authored by an individual who possesses the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  They are also informed by review of the record and interview and physical examination of the Veteran.  They contain a nexus opinion with a rationale that is supported by relevant medical literature, pertinent medical principles, and the facts of the Veteran's case.  For these reasons, the VA examiner's opinions are highly probative.

An April 2013 record from the Veteran's private audiologist notes that the Veteran's puretone and speech audiologic evaluation revealed a right mild to severe sensorineural hearing loss, and a left slightly asymmetric mild to profound sensorineural hearing loss.  The audiologist opined that the left asymmetry was possibly due to noise exposure from truck driving and right handed gunfire.  

The Board finds that the language from the Veteran's audiologist is far too speculative to probatively support the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  In any event, the Board finds the VA opinion more persuasive due to the detailed analysis and rationale supported by sound medical principles.

To the extent that the Veteran has reported having noticed his hearing loss after returning from Vietnam (see Board hearing transcript, page 8), this testimony is inconsistent with his express denial of any hearing loss at his separation from service (see April 1969 separation medical history report) and with his recollection at his January 2012 VA examination that he had just noticed his hearing loss in the last few years.  The Board finds the Veteran's contemporaneous denial of hearing loss at the time of his separation to be more probative than a subsequent recollection of in-service hearing loss that he made at his Board hearing almost 48 years later.

The Board acknowledges that the Veteran has been service connected for tinnitus, and that his tinnitus began in active service.  However, the VA examiner was aware of the Veteran's pertinent medical history when she provided her negative etiology opinion, and the Veteran does not possess the necessary medical expertise to opine that the presence of tinnitus is a sign of the type or degree of acoustic trauma that would at least as likely as not result in delayed-onset hearing loss.

Based on the above, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran's VA medical records were last obtained in March 2014.  The Board will remand the rest of these issues in part to obtain an updated set of VA medical records.  

He essentially contends that he has periodically gotten water blisters ever since his service in the wet jungles in Vietnam.  The Veteran's wife testified that she noticed these blisters in the 1970s, shortly after they were married.  (See Board hearing transcript, pages 31-32.)  Because the Veteran is competent to describe these blisters, the Board finds that a remand for a VA examination and an etiology opinion is warranted.

The Veteran contends that his hypertension has been caused or aggravated by his service-connected PTSD.  On remand, an examination is necessary to determine the nature and etiology of this disability.  While the Veteran is undergoing a hypertension examination, he should also be scheduled for a heart conditions examination.  The record reflects that the Veteran was previously scheduled for a heart conditions examination to determine whether he had an ischemic heart disease, but he failed to report.  He subsequently stated that he was never notified of the examination and requested to be scheduled for a new one.  

Finally, the Veteran has claimed entitlement to service connection for a gastrointestinal disorder.  He has been diagnosed with GERD.  He testified at his hearing that his stomach bothered him a lot in service, and that he took a lot of Tums in the field while in combat conditions.  (See Board hearing transcript, page 42.)  His wife also testified that he would report that his stomach hurt when they first met in the 1970s.  (See Board hearing transcript, page 43.)  The Board finds it necessary to remand this claim in order to obtain an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2014) and associate these records with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current heart condition and his hypertension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

(a) The examiner should diagnose any current heart condition.  With respect to each diagnosis, the examiner should:

(i) Determine whether any such condition is considered to be an "ischemic heart disease."  

(ii) For any heart diagnosis that is not an ischemic heart disease, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that such condition was actually caused by service (to include as a result of in-service herbicide exposure), or whether it manifested during service or within one year of separation from service. 

(b) With respect to the Veteran's hypertension:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that this disability was caused by his service, to include his in-service herbicide exposure?  

(ii) If the response to (i) is "No," then is it at least as likely as not that the Veteran's hypertension was caused by or progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected PTSD?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current disorder manifesting in foot blisters.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

The Veteran has described these blisters as "water blisters."  He testified at his hearing that he has periodically gotten these blisters ever since he served in the wet jungles in Vietnam.  He testified that these were common occurrences for people he was serving with in the jungle and that he would put powder on his feet and in his socks and boots.  Even though this is not reflected in the incomplete service treatment records, the VA examiner is to accept the Veteran's testimony on this matter as credible.  

The Veteran's wife testified that she noticed these blisters on his feet shortly after they were married in the 1970s.  

The examiner should diagnose any pertinent disability that the Veteran has had since he filed his claim (in July 2011).  For any such disability, is it at least as likely as not (a 50 percent probability or greater) that such disability developed during or is otherwise related to his military service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include ulcers and GERD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

The Veteran testified that his stomach bothered him a lot in service and that he used a lot of Tums.  Even though this is not reflected in the incomplete service treatment records, the VA examiner is to accept the Veteran's testimony on this matter as credible.  

The Veteran's wife also testified that the Veteran would report that his stomach hurt when they first met in the 1970s.

The examiner should diagnose any pertinent gastrointestinal disability that the Veteran has had since he filed his claim (in July 2011).  For any such disability, is it at least as likely as not (a 50 percent probability or greater) that such disability developed during or is otherwise related to his military service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

5.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any claim remains denied, issue to the Veteran and his attorney a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


